Citation Nr: 1045170	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  05-06 543A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement a compensable disability evaluation for a 
ganglion cyst of the left wrist for the time period from January 
1, 2003, to October 19, 2006.  

2.  Entitlement to service connection for obstructive sleep 
apnea.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and A. P. 




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from January 1982 to January 2002.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from various rating determinations of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Roanoke, 
Virginia.  

At it relates to the issue of a higher evaluation for the 
service-connected left wrist ganglion cyst and residuals thereof, 
the Board notes that the RO initially granted service connection 
for a left wrist ganglion cyst in an April 2002 rating 
determination.  The Veteran expressed disagreement with the 
assigned disability evaluation and perfected his appeal on this 
issue.  While still in appellate status, the RO, in an August 
2004 rating determination, granted a temporary total disability 
evaluation from November 21, 2002, until January 1, 2003, for 
excision of a left wrist ganglion cyst.  Thereafter, the RO 
assigned a noncompensable disability evaluation.  

In an April 2007 rating determination, the RO again granted a 
temporary total disability evaluation for a left wrist ganglion 
cyst excision performed on October 19, 2006, until December 1, 
2006.  Thereafter, the RO assigned a noncompensable disability 
evaluation.  In a May 2008 rating determination, the RO increased 
the Veteran's disability evaluation for his left wrist ganglion 
cyst from noncompensable to 10 percent disabling, effective 
December 1, 2006.  

The Veteran appeared at a Central Office hearing before the 
undersigned Veterans Law Judge in March 2010.  A transcript of 
the hearing is of record.  

At the time of the Veteran's March 2010 hearing, both the Veteran 
and his representative indicated that they were only pursuing a 
claim for an increased evaluation for residuals of the left wrist 
ganglion cyst for the time period from January 1, 2003, until 
October 19, 2006.  As a result of the Veteran's statements, the 
Board has listed the issue as such on the title page of this 
decision.  

The issue of service connection for sleep apnea is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify the Veteran if further action is required on 
his part. 


FINDING OF FACT

For the time period from January 1, 2003, to October 19, 2006, 
the Veteran's left wrist ganglion disability was not 
characterized by a cyst that was deep, that was superficial and 
exceeds 144 square inches, that was unstable, or that was painful 
on examination with the exception of one time in February 2003; 
the Veteran's left wrist ganglion cyst did cause pain and 
resulted in diminished grip strength, along with complaints of 
re-growth of the ganglion cyst, and limitation of motion caused 
by the ganglion cyst re-growth, in addition to causing 
interference with typing and entering data at his place of 
employment.  


CONCLUSION OF LAW

The criteria for a 10 percent disability evaluation for a left 
wrist ganglion disability, and no more, were met from January 1, 
2003, to October 19, 2006.  38 U.S.C.A. § 1155 (West 2002 and 
Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.71(a), 4.118, Diagnostic 
Codes (DCs) 5214 and 5215, 7801-7805, and 7819 (2008 & 2010).




REASONS AND BASES FOR FINDING AND CONCLUSION


Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The appeal for the left wrist ganglion cyst essentially arises 
from disagreement with the initial evaluations assigned following 
the grant of service connection.  The courts have held that once 
service connection is granted the claim is substantiated, 
additional VCAA notice is not required; and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

There has been compliance with the assistance requirements of the 
VCAA.  All available service medical, VA, and private treatment 
records have been obtained.  No other relevant records have been 
identified.

The Veteran was afforded several VA examinations as it relates to 
the claimed disability.  Based upon the foregoing, no further 
action is necessary to assist the Veteran in substantiating the 
claim.

The Veteran has also been afforded a meaningful opportunity to 
participate effectively in the processing of the claims, 
including by submission of statements and his testimony.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the appeal.  Based upon the 
foregoing, the duties to notify and assist the Veteran have been 
met, and no further action is necessary to assist the Veteran in 
substantiating this claim.


Left Wrist

As noted above, the Board will handle this claim akin to that of 
a denial of an initial higher rating due to the circumstances of 
this case.  

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).

The Veteran's left wrist ganglion disability is rated under DC 
7819-5215.  Diagnostic Code 7819, benign skin neoplasms, is to be 
rated under DCs 7801-7805, or as impairment of function.  38 
C.F.R. § 4.118. 

The diagnostic codes pertaining to the function of the wrist are 
DCs 5214 and 5215, and, if they involve degenerative arthritis or 
a disability listed in DCs 5013-5024, DC 5003.  38 C.F.R. § 
4.71(a).

Limitation of the wrist is rated under Diagnostic Code 5215.  
Palmar flexion limited in line with the forearm warrants a 10 
percent rating.  Dorsiflexion less than 15 degrees warrants a 10 
percent rating.  DC 5215 does not provide for a rating in excess 
of 10 percent.

Under Diagnostic Code 5214, a 50 percent rating is assigned for 
ankylosis of the major wrist when ankylosis is unfavorable, in 
any degree of palmar flexion, or with ulnar or radial deviation, 
while a 40 percent evaluation is assigned for the minor wrist.  A 
40 percent rating is assigned for ankylosis of the major wrist 
when there is ankylosis in any other position except favorable, 
while a 30 percent evaluation is assigned for the minor wrist.  A 
30 percent rating is assigned for ankylosis of the major wrist 
that is favorable in 20 degrees to 30 degrees dorsiflexion, while 
a 20 percent disability evaluation is assigned for the minor 
wrist.  Extremely unfavorable ankylosis will be rated as loss of 
use of the hands under Diagnostic Code 5125.  38 C.F.R. § 4.71a, 
Diagnostic Code 5214.

Under 38 C.F.R. § 4.71, Plate I, the standard range of motion for 
the wrist is extension (dorsiflexion) from 0 to 70 degrees, 
palmar flexion from 0 to 80 degrees, forearm pronation 0 to 80 
degrees, forearm supination 0 to 85 degrees, ulnar deviation from 
0 to 45 degrees, and radial deviation from 0 to 20 degrees.

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The Court has 
instructed that in applying these regulations VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain.  Such inquiry is not to be 
limited to muscles or nerves.  These determinations are, if 
feasible, to be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, incoordination, flare-ups, or pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

As it relates to the scar resulting from the ganglion cyst 
surgery, for ratings prior to October 23, 2008, under 38 C.F.R. 
§4.118, Diagnostic Code 7801, for scars other than head, face, or 
neck, that are deep or that cause limited motion with areas of or 
exceeding 144 square inches (929 sq. cm.), a 40 percent 
disability evaluation is warranted. An area or areas exceeding 72 
square inches (465 sq. cm.) warrants a 30 percent disability 
evaluation.  An area or areas exceeding 12 square inches (77 sq. 
cm.) warrants a 20 percent disability evaluation.  An area or 
areas exceeding 6 square inches (39 sq. cm.) warrants a 10 
percent disability evaluation. Note (1): Scars in widely 
separated areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be separately 
rated and combined in accordance with § 4.25 of this part.  Note 
(2): A deep scar is one associated with underlying soft tissue 
damage.

Under 38 C.F.R. § 4.118, Diagnostic Code 7802, scars, other than 
head, face, or neck, that are superficial and that do not cause 
limited motion with an area or areas of 144 square inches (929 
sq. cm.) or greater warrant a 10 percent disability evaluation.  
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of extremities 
or trunk, will be separately rated and combined in accordance 
with § 4.25 of this part.  Note (2): A superficial scar is one 
not associated with underlying soft tissue damage.

Under 38 C.F.R. § 4.118, Diagnostic Code 7803, scars that are 
superficial or unstable, warrant a 10 percent disability 
evaluation. Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the scar. 
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.

Under 38 C.F.R. § 4.118, Diagnostic Code 7804, scars, 
superficial, painful on examination, warrant a 10 percent 
disability evaluation.  Note (1): A superficial scar is one not 
associated with underlying soft tissue damage.  Note (2): In this 
case, a 10 percent evaluation will be assigned for a scar on the 
tip of a finger or toe even though amputation of the part would 
not warrant a compensable evaluation. (See § 4.68 of this part on 
the amputation rule.).  Under Diagnostic Code 7805, scars, other; 
are rated on limitation of function of affected part.

Treatment records associated with the claims folder reveal that 
at the time of a January 3, 2003 outpatient visit, the Veteran 
was noted to have a well-healed incision.  There were four 
sutures in place and there was no evidence of infection or 
drainage.  The Veteran was able to move his fingers without 
difficulty and was able to demonstrate full range of motion of 
the wrist.  There was no mass noted and capillary refill and 
radial pulse were good.  The sutures were removed.  

At the time of a February 2003 outpatient visit, the Veteran was 
noted to have a well-healed incision.  The extensors were working 
and there was no lag.  Sensation was intact.  The Veteran was 
noted to have postoperative stiffness and weakness.  

At the time of a February 2003 occupational therapy consult, the 
Veteran was noted to have weakness in the left wrist probably 
still secondary to the painful surgical site.  Grip strength was 
80 pounds on the right compared to 20 on the left.  He had no 
numbness in his left arm.  There was no wasting present.  

At the time of a March 2003 outpatient visit, the Veteran 
complained of post-operative stiffness and weakness.  The Veteran 
indicated that he was still weak and enjoyed working with the 
weights.  Physical examination revealed a well-healed incision.  
There was full range of motion with no weakness appreciated.  
Sensation was intact.  

At the time of an April 2005 VA examination, the Veteran 
indicated that the left cyst had returned.  He noted that the 
pain would develop and then go away.  The Veteran reported a loss 
of strength because of the condition and stated he would drop 
something if he picked it up.  He stated that he wanted to have 
the cyst removed.  

Physical examination revealed dorsiflexion to 70 degrees and 
palmar flexion to 70 degrees.  There was no visible cyst or 
nodule of the left wrist.  The Veteran was able to complete ulnar 
and radial deviation.  No other DeLuca factors were reported with 
range of motion.  A diagnosis of left wrist ganglion cyst, not 
evident on examination today, was rendered.  

In an October 2005 VA outpatient record, it was noted that the 
Veteran stated that the burning in his left hand had returned and 
that he wanted another surgery.  Physical examination revealed a 
1 cm. moveable cyst on the left dorsum of the hand.  

At the time of a November 2005 orthopedic consult, the Veteran 
indicated that the mass was sometimes large and painful and that 
he wanted to consider surgical removal.  Physical examination 
revealed a one centimeter nodular, soft, mobile ovoid mass on the 
dorsum of the left wrist.  It was raised approximately 5 mm.  
There was no erythema, warmth, drainage, or skin discoloration.  
The Veteran was noted to have 5/5 strength for the hand 
intrinsics, extension of the fingers, the thumb, and wrist 
flexion/extension.  4/5 strength was noted with flexion of the 
fingers.  Sensation was intact throughout.  X-rays of the left 
wrist revealed a mass in the location of where the previous cyst 
was excised.  

At the time of a July 2006 orthopedic visit, the Veteran reported 
that the cyst had again occurred and that he would like a re-
excision.  He complained of pain in the wrist over the ganglion 
and stated that the pain would shoot up towards his arm.  He 
noted that it would change in size.  

Physical examination revealed a fixed dorsal ganglion cyst over 
the left ulnar wrist with a well healed scar.  The Veteran had 
good strength but wrist extension and flexion were limited by 10 
degrees secondary to pain in the wrist.  X-rays revealed no 
fracture but demonstrated a cyst.  

On October 16, 2006, the Veteran's left synovial cyst was 
removed.  

With regard to the scar, there is no medical evidence of record 
indicating that the Veteran's left wrist ganglion cyst car was 
deep and nonlinear, was 12 square inches or more, or was 
unstable.  There were also no findings that the scar was painful 
at any time during the time period in question, with the 
exception of a February 2005 visit.  Therefore, the Veteran's 
left wrist ganglion disability does not warrant a compensable 
rating under DCs 7801-7804.  

Diagnostic Code 7805 addresses scars and indicates they can be 
rated on limitation of function of the affected part.  38 C.F.R. 
§ 4.118, DC 7805.  As noted above, the codes relating to the 
function of the wrist are DCs 5214 and 5215.  38 C.F.R. § 4.71a.

DC 5003 is not applicable because there is no medical evidence of 
record indicating that the Veteran's left wrist ganglion 
disability involves degenerative arthritis or a condition listed 
in DCs 5013-5024.

Under DC 5214, compensable ratings are warranted for favorable, 
unfavorable, and positions other than favorable ankylosis of the 
wrist.  Id.  The Veteran has never been diagnosed with, nor does 
he contend, that his left wrist has any type or degree of 
ankylosis.  Therefore, the Veteran's left wrist disability is not 
entitled to higher rating under DC 5214.  

As indicated above, limitation of wrist motion is rated under 
Diagnostic Code 5215, and provides for a 10 percent rating for 
limitation of motion of the wrist where dorsiflexion is less than 
15 degrees or where palmar flexion is limited in line with 
forearm.  At the time of the Veteran's April 2005 VA examination, 
he was found to have dorsiflexion to 70 degrees and palmar 
flexion to 70 degrees.  Thus, the VA examination of record 
clearly indicates that the Veteran's left wrist does not have 
dorsiflexion less than 15 degrees or palmar flexion that is in 
line with the forearm, and hence his left wrist disability does 
not warrant a compensable rating under DC 5215.

However, the Veteran has reported having pain in his wrist 
throughout the time period for which he is seeking an increased 
evaluation.  He was also noted to have diminished grip strength 
on at least one occasion, along with re-growth of the ganglion 
cyst and limitation of motion caused by the ganglion cyst, with 
the complaints of re-growth of the cyst being reported as early 
as April 2005.  The Veteran has also testified that the ganglion 
cyst interfered with his ability to perform typing and entering 
data when at work.  Resolving reasonable doubt in favor of the 
Veteran a 10 percent disability evaluation, and no more, is 
warranted for the time period from January 1, 2003, to October 
19, 2006.  

The Veteran may believe that the severity of his left wrist 
disability merits a higher rating.  However, as a layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter as complex as the 
severity of his service-connected disability, and his views are 
of no probative value.  Even if his opinion was entitled to be 
accorded some probative value, it is far outweighed by the 
detailed opinions provided by the VA medical professionals, which 
show that the criteria for a rating in excess of 10 percent for 
his left wrist disability have not been met.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Gilbert v. Derwinski, 
1 Vet. App. 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.71a.




Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and that 
picture has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extraschedular rating.  Id.

The Veteran's left wrist ganglion cyst manifestations are 
contemplated by the rating criteria.  Moreover, the Veteran was 
not hospitalized for left wrist problems during the period 
between the two surgeries.  There was also no demonstration that 
this disorder markedly interfered employment during the time 
period in question.  As such, the criteria for referral for 
consideration of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) were not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).


ORDER

A 10 percent disability for a left wrist ganglion cyst for the 
time period from January 1, 2003, to October 19, 2006, is 
granted.  


REMAND

As it relates to the claim of service connection for sleep apnea, 
the Board notes that the Veteran has been diagnosed as having 
sleep apnea on numerous occasions following his period of 
service.  The Board further observes that the Veteran has 
submitted numerous lay statements attesting to his problems with 
sleeping, to include statements from several individuals who 
served with the Veteran.  The Veteran has also reported and 
testified as to having had sleeping problems during service and 
indicated that the sleep problems had continued to the present 
day.  

While the Board observes that the Veteran was noted to be having 
problems breathing at night and having loud snoring at the time 
of the February 2002 VA examination, with a sleep study being 
suggested at that time, no such study was performed.  

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed disability 
may be related to service.  McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon v. Nicholson, at 83.  Based upon the 
above, an examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination to determine the etiology of 
any current sleep disorder, to include 
sleep apnea.  All indicated tests and 
studies should be performed and all 
findings must be reported in detail.  The 
claims folder should be made available to 
the examining physician for review.

The examiner should answer the following 
question: Is it at least as likely as not 
(50 percent probability or greater) that 
any current sleep disorder, to include 
sleep apnea, if found, is related to the 
Veteran's period of active service?  The 
examiner should provide complete detailed 
rationale for this opinion.

2.  The Veteran should be advised in 
writing that it is his responsibility to 
report for the VA examination, to cooperate 
with the development of his claim, and that 
the consequences for failure to report for 
a VA examination without good cause include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the 
Veteran does not report for any ordered 
examination, documentation must be obtained 
that shows that notice scheduling the 
examination was sent to his last known 
address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development 
deemed appropriate, the RO should 
readjudicate the remaining issue on appeal.  
If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement of 
the case containing all pertinent laws and 
regulations and afforded an opportunity to 
respond before the record is returned to 
the Board for future review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


